PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/762,382
Filing Date: 21 Jul 2015
Appellant(s): Keränen et al.



__________________
Tomas Friend
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken have been modified by the advisory action dated October 29, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3-6, 8, 10, 11, 13, 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liddicoat et al. (US 2001/0049558).
Claims 1, 4-8, 10-11, 13-16, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0192603) in view of Liddicoat et al. (US 2001/0049558).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0192603) and Liddicoat et al. (US 2001/0049558) as applied to claim 1 above, and further in view of Liddicoat (US 2006/0074486) herein referred to as Liddicoat ‘486.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

(2) Response to Argument
Appellant argues in Part A that Liddicoat fails to disclose (i) the measurement end comprises a guide adapted to catch and guide the annuloplasty implant. See pages 5 and 7 of the appeal brief (3/8/21).
The Examiner respectfully disagrees and points out as stated at the top of page 7 of the appeal brief filed March 8, 2021, Liddicoat para [0013], [0049] disclose that a length of tissue is mounted onto the mounting ring and figure 142 and para [0047] disclose the band is placed into groove on the mounting ring 140 (i.e. all show an implant is caught), the mounting ring 140 is guided into place with the tissue band seated in place (i.e. mounting ring and therefore the implant is guided), which shows that Liddicoat includes a guide that is capable of catching and guiding the implant (additionally see the remarks provided by the Examiner on page 3 of the Advisory action mailed 10/29/2020 for additional details).  Additionally, the Examiner notes that the section of the specification cited to show the helical implant “sliding”, is one example of a guiding motion and does not appear to provide a special definition for the phrase “guide the annuloplasty implant”, and although the claims are read in light of the specification, limitations from the specification are not read into the claims and therefore “sliding” is not being read into the claims.  Furthermore, the Examiner notes that there are no additional details in the limitation “adapted to catch and guide the annuloplasty implant” that require the implant to move relative to the guide or that would preclude the 
Appellant argues in Part A that Liddicoat fails to disclose (ii) the guide has an opening that is ring-shaped or c-shaped and that opening is sized to allow the annuloplasty implant to pass through it. See pages 5 and 7-8 of the appeal brief (3/8/21).
The Examiner respectfully disagrees and notes that the mere fact that the implant can occupy the opening is not interpreted as meeting the language “sized to allow passage therethrough” but instead the fact that the implant can move from a position where it passes into/occupies the opening of the C-shaped groove to a position where it can be dismounted from the opening, the opening of the guide allows an implant to pass into/out of the opening and is therefore sized to allow the implant to pass through it (see annotated Figure 5 below).  Furthermore, the Examiner again notes that the claims are drawn to the structure of the device and not to specific method steps, where the claim language does not include any additional limitations that requires specific motion (i.e. no mention that the implant needs to slide from one end to an opposite end or that require the implant to enter into, traverse the groove and exit the groove) for the implant to be considered to pass through (additionally see the remarks provided by the Examiner on the bottom of page 3-top of page 4 of the Advisory action 

    PNG
    media_image2.png
    776
    960
    media_image2.png
    Greyscale

Appellant argues in Part A that Liddicoat fails to disclose (iii) the annuloplasty implant can be implanted through the opening when the guide is in apposition with the (first) commissure. See pages 6 and 8 of the appeal brief (3/08/21).
The Examiner respectfully disagrees and notes as stated above, the claims are drawn to the structure of the device and do not include any specific steps about how the implant is implanted through the opening nor does the claim include any limitations specifying a specific order to steps of implanting an implant.  Additionally, with respect to Appellant’s argument that the band of Liddicoat must exit the groove 260 in the same direction from which it was mounted, it is noted that the claims do not include any limitations that discuss the direction an implant can enter/pass through or be implanted nor do they include any limitations that would preclude an implant from entering/exiting the same direction.  Since the implant can be mounted within the opening and then can be dismounted to implant the implant, the implant can be implanted by passing the implant thought the opening when the guide is in apposition with the desired site. (additionally see the remarks provided by the Examiner on page 4 of the Advisory action mailed 10/29/2020).   Additionally, as was noted above in the response to section (ii), that the claims are drawn to the structure of the device and do not even include limitations drawn to an implant, where the guide of Liddicoat includes a similarly C-shaped opening as disclosed in the current application and therefore the similarly C-shaped opening structure would be capable of allowing an implant to slide/pass through it to be implanted.  Since the claim language is not drawn to a method or require any specific steps/order of 
Appellant argues in Part A that Liddicoat fails to disclose a catheter since one of ordinary skill in the art would not reasonably interpret a catheter as a handle since a catheter must be flexible. See page 9 of the appeal brief (3/08/21).
The Examiner respectfully disagrees and notes as shown in the Advisory Action, the broadest reasonably interpretation of a catheter is a tubular medical device for insertion into canals, vessels, passageways, or body cavities (additionally, where a quick search of the definition of catheter includes statements such as “flexible or rigid tube” and “catheters are available in varying levels of stiffness depending on application). Since the claims do not include the limitation “flexible” when describing the catheter limitation and Liddicoat includes a tubular member that is inserted into a body cavity/passageway to deliver the guide towards the valve, the handle of Liddicoat can be interpreted as a catheter and therefore the arguments are not persuasive.
Appellant argues with respect to claim 13 that the rejection of claim 13 is improper since the rejection cites 240 as a leaflet limiter, where the instant application discloses that a leaflet limiter limits abnormal movement of the leaflets, however the rejection does not explain how the stays anticipated the leaflet limiters. See page 10 of the appeal brief (3/08/21).
The Examiner respectfully disagrees and notes as shown on page 5 of the advisory action mailed 10/29/20 the terms of the claims are read in light of the specification but limitations from the specification are not read into the claims.  Since the th paragraph, the specifics of the leaflet limiter in the specification are not required.  Since Ref 240 of Liddicoat can limit the amount that sections 210 can move along the supports, and the device is placed near the leaflets, Ref 240 can be interpreted as leaflet limiters and the arguments are not persuasive. 
Appellant argues in Part B that Ryan’s device is disclosed as a minimally invasive device that is an improved alternative to open chest type systems, such as the system of Liddicoat and therefore one of ordinary skill would not have been motivated to modify Ryan’s device in view of Liddicoat. See page 10 of the appeal brief (3/08/21).
The Examiner respectfully disagrees and notes as shown on page 6 of the advisory action mailed 10/29/20 the combination of Ryan in view of Liddicoat was attempting to use the actual device of Liddicoat, nor was the modification proposed to make Liddicoat deliverable by minimally invasive methods (the Examiner additionally notes that there is not an explicit recitation that Liddicoat describes an open heart procedure). Instead since both Ryan and Liddicoat teach sizing devices, the combination was used to modify the sizer of Ryan to include a guide/groove around the edge of the sizer device of Ryan; where the guide/groove is adapted to catch/guide an annuloplasty implant as suggested by Liddicoat such that a single system could be used to measure the site and deliver the correct sized/shaped implant.  Since the combination does not incorporate the actual device of Liddicoat and modifying the sizer of Ryan to include the guide/groove would still allow the device to operate as intended for a minimally invasive procedure the arguments are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIN L COLELLO/Examiner, Art Unit 3771   
                                                                                                                                                                                                     Conferees:
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.